I also dissent, but do not think that it helps consideration to characterize "bank nite" as a scheme to evade the lottery laws. Evasion is entirely legitimate if of the kind which, in operation, falls short of violation of law. That, of course, is the purpose of bank night. I think it fails.
The plan has two classes of beneficiaries. The first consists of those who do not buy admission tickets, but wait outside on the chance, which in many cases everyone knows, is exceedingly remote, that an outsider, even though the winner on a given night, may get inside soon enough successfully to claim the prize. The second class embraces those who buy tickets and so pay, not only for admission to the theatre, but also for the advantage over outsiders admission offers to the insider who wins the draw.
The latter class, I submit, "have paid," in the language of the anti-lottery statute, "a valuable consideration for the chance" which is theirs and enhanced by reason of their payment of the consideration. The obvious purpose of the scheme is in that very manner to induce attendance and to discourage nonattendance inside the theatre. So the conclusion is inescapable to me that the scheme *Page 152 
contemplates, and by the underlying contract provides for, the two classes of beneficiaries indicated, one consisting of those who do not pay and the other of those who do. The latter feature, in my judgment, makes the whole scheme a lottery. That being so, I think the defendant was properly found guilty because he advertised that scheme within the meaning of the statute.